DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 7, and 8 are allowed.
REASONS FOR ALLOWANCE
Claim(s) 2, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method for training a machine learning based prediction engine comprising:
collecting a dataset of Unique Personas for predicting an enrollment in high-deductible health plan (HDHP) and a Health savings account (HSA);
collecting a dataset of an on-demand fund analysis comprising a set of wage and based predictors of on-demand funds needed for care;
cleaning the data set of Unique Personas and the dataset of an on-demand fund analysis;
creating a first training set comprising the collected set of the data set of Unique Personas;
creating a second training set comprising the dataset of an on-demand fund analysis; and
training the machine-learning based prediction engine in the first stage using the first training set and the second training set:
collecting a data set for utilization analysis comprising a set of preventive and chronic care-based drivers for value-based incentives using on-demand funds;
cleaning the data set for utilization analysis; creating a third training set comprising the data set for utilization analysis;
training the machine-learning based prediction engine in a first stage using the first training set, the second training set, and third training set;
with the machine-learning based prediction engine generating a financial and healthcare plan design solution for predicting outcomes;
providing a population-based approach patient financials, payments and financing by:
segmenting the set of patients based on a demographic status, a social status, a health status and financial status to predict a financial need and total borrowing capacity of each patient, reviewing of a patient portfolio of a patient and a determining which segment-based patient financial support and shared cost arrangement is appropriate for the patient, and displaying the financial and healthcare plan design solution for predicting outcomes for the patient; and
using the financial and healthcare plan design solution for predicting outcomes to offer the patient a personalized point-of-care payments and credit solution without financial recourse to the healthcare provider, wherein the personalized point-of-care payments and credit solution without financial recourse to the healthcare provider comprises a set of tailored patient financial workflows for pre-care financial commitment, approvals and post-care claims adjudication.

The closest art of record, US Patent Application Publication 20190385126 to Morrow, et al., discloses “The present disclosure relates to systems and methods for optimizing benefits plan options offered by an organization through balancing derived population preferences with organizational preferences by analyzing historical selections made by individuals. Census data dividing members of an organization into census divisions may be applied to machine learning algorithm(s) to derive estimated selection preferences of the members. Using selection preferences, costs of various product offering scenarios and overall member satisfaction estimates of the scenarios may be calculated. Product offering scenarios meeting member preference criteria and organizational budget criteria may be presented for review.”
The closest art of record, US Patent Application Publication 20210065132 to Yang, et al., discloses “The present disclosure relates generally to payment methods. In one example, the systems and methods described herein may integrate three separate infrastructures to provide payment for medical services: the employer's benefits and compensation platform, the health savings account provider's platform, and the financing platform.”
The closest art of record, US Patent Application Publication 20050182660 to Henley, et al., discloses “An on-line health market exchange (HME) service method and system is provided which, in addition to hosting an on-line medical services auctioning system, includes interactive tools for arranging financing of successful bids, performing on-line research of proffered services and providers, as well as participating on-line in other healthcare related negotiations and transactions. The on-line HME system provides an Internet accessible web-site that acts as a "one stop" full service on-line marketplace for use by healthcare service providers and prospective consumers/patients for negotiating and consummating transactions for proffered medical/healthcare services and products. The on-line HME service also provides Internet access to customized proprietary databases and interactive tools for obtaining credentials information and for conducting on-line research concerning prospective healthcare service providers/facilities, and for making on-line payments/arrangements for healthcare/medical service financing. A personal "healthcard" product and service, analogous to a conventional debit/credit card, is supported by the HME service and made available to eligible members/users. On-line resources for reviewing and procuring various types of insurance coverage for performed medical services are also made available.”
The closest art of record, US Patent Application Publication 20190080416 to Smith, et al., discloses “An insurance management system receives, from a client device, at least one image of an insurance card associated with the user operating the client device. The insurance management system extracts features from the at least one image and generates a feature vector associated with the at least one image. A machine learning model receives the feature vector as input and outputs a classification comprising an association with an insurance plan. The insurance management system receives historical medical information that is specific to the user and indicates a current medical condition of the user and evaluates the insurance plan of the user in view of their historical medical information. Based on the evaluation, the insurance management system provides a recommendation that comprises one or more alternative insurance plans or one or more alternative pharmacies.”
The closest art of record, Non-patent literature A Configurable, Big Data System for On-Demand Healthcare Cost Prediction to Ramamurthy, et al., discloses “Predictive modeling is becoming increasingly common in healthcare. Existing healthcare cost prediction solutions are tailor-made to accomplish specific tasks for certain populations, hence requiring expensive modifications to adapt to a different task or population. In this paper, we present a modular and extensible solution for healthcare cost prediction, which can be easily configured for various prediction tasks and populations. Our solution incorporates efficient high dimensional data handling, smart feature engineering, flexible predictive learning, individualized assessment of cost impacts of predictors, and a management system that allows for reuse of partial results. We configure two distinct applications using the proposed system and present results on prediction accuracy and cost impact assessment. The first application predicts healthcare costs for a commercial population, and the second predicts the cost of care for a Medicaid population using an entirely different set of data, predictors, and assumptions.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The claims are directed towards a specific combination of steps for collecting, cleaning, and creating data sets and subsequently training a machine-learning based prediction engine for insurance solutions using the data sets, under step 2A of the analysis it has been determined that the claims do recite an abstract idea and therefor the claims are patent eligible under 35 USC 101.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 2, 7, and 8 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694